 

Exhibit 10.1

 

EXHIBIT A

 

July 25, 2018

 

Boards of Directors

Hometown Financial Group, MHC

Hometown Financial Group, Inc.

36 Main Street

P.O. Box 351

Easthampton, Massachusetts 01027

 

To the Boards of Directors:

 

The undersigned (“Shareholder”) is an executive officer or director of Pilgrim
Bancshares, Inc. (“Pilgrim”) and the beneficial holder of shares of common stock
of Pilgrim Bancshares, Inc. (the “Pilgrim Common Stock”).

 

Hometown Financial Group, MHC and Hometown Financial Group, Inc. (collectively,
“Hometown”) and Pilgrim are considering the execution of an Agreement and Plan
of Merger (the “Merger Agreement”) pursuant to which Hometown will acquire
Pilgrim in a cash merger (the “Merger”). The execution of the Merger Agreement
by Hometown is subject to the execution and delivery of this letter agreement
(the “Agreement”). All terms used herein but not defined herein shall have the
meaning set forth in the Merger Agreement.

 

Shareholder, to induce Hometown to execute and deliver to Pilgrim the Merger
Agreement, agrees and undertakes, solely in his or her capacity as a stockholder
of Pilgrim, and not in his or her capacity as a director or officer of Pilgrim,
as follows:

 

1.        This Agreement shall not apply to those shares of Pilgrim Common
Stock, if any (the “Excluded Shares”), as to which Shareholder (i) may exercise
voting or investment power as a fiduciary for others or (ii) as to which
Shareholder does not have, directly or indirectly, sole or shared voting power. 
As of the date hereof, the undersigned has sole or shared voting power with
respect to                            shares of Pilgrim Common Stock (the
“Shares”), other than Excluded Shares, if any.

 

2.        While this Agreement is in effect, Shareholder shall not, directly or
indirectly, (a) sell or otherwise dispose of or encumber, on or before the date
of the Stockholder Meeting, any or all of the Shares, or any shares of Pilgrim
Common Stock that or are subsequently acquired by the Shareholder, other than in
a Permitted Transfer (as hereinafter defined), or (b) deposit any of the Shares
into a voting trust or enter into a voting agreement or arrangement with respect
to any of the Shares or grant any proxy with respect thereto, other than to
other members of the Board of Directors of Pilgrim to vote to approve the Merger
Agreement and the Merger and the matters related thereto. For the purposes of
this Agreement, “Permitted Transfer” means any of the following transfers: (i) a
transfer by will or operation of law, in which case this Agreement shall bind
the transferee, (ii) a transfer pursuant to any pledge agreement existing as of
the date of this Agreement, subject to the pledgee agreeing in writing to be
bound by the terms of this Agreement, (iii) a transfer for bona fide estate and
tax planning purposes, including any transfer to relatives, trusts and
charitable organizations, subject in each case to the transferee agreeing in
writing to be bound by the terms of this Agreement, (iv) a transfer from
Shareholder to one or more other shareholders of Pilgrim who are bound by terms
of a comparable voting agreement with Hometown, (v) shares tendered to Pilgrim
to pay the exercise price of a stock option or to satisfy any tax withholding
obligations upon the exercise of a stock option or the vesting of a Company RSA,
and (vi) a transfer made with the prior written consent of Hometown.

 

 

 

 

3.        While this Agreement is in effect, Shareholder shall vote or cause to
be voted all of the Shares and any other shares of Pilgrim Common Stock that
Shareholder shall be entitled to so vote, whether such shares are beneficially
owned by the Shareholder on the date of this Agreement or are subsequently
acquired, whether pursuant to the exercise of stock options or otherwise (less
any Pilgrim Common Stock subsequently disposed of pursuant to a Permitted
Transfer) (i) for the approval of the Merger Agreement and the Merger at the
Pilgrim Stockholder Meeting, (ii) for the approval of any proposal to adjourn or
postpone the Stockholder Meeting to a later date if there are not sufficient
votes to approve the Merger Agreement and the Merger and (iii) against approval
or adoption of any (y) Acquisition Proposal or other merger, business
combination, recapitalization, partial liquidation or similar transaction
involving Pilgrim or (z) amendment of the Articles of Incorporation or Bylaws of
Pilgrim or its Subsidiaries or other proposal or transaction involving Pilgrim
or any of its Subsidiaries, which amendment or other proposal or transaction
would in any manner impede, frustrate, prevent or nullify any provision of the
Merger Agreement or the Merger or change in any manner the voting rights of any
class of Pilgrim Common Stock.

 

4.        Shareholder agrees that Hometown would be irreparably harmed by any
breach of this Agreement on the part of Shareholder and that Hometown shall be
entitled to specific performance and injunctive and other equitable relief in
respect of any breach (including any threatened or anticipated breach) of this
Agreement and to enforce the provisions hereof without having to prove actual
damages, and Shareholder further agrees to waive any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief. This provision is without prejudice to any
other rights or remedies, whether at law or in equity, that any party hereto may
have against any other party hereto for any failure to perform its obligations
under this Agreement.

 

5.        This Agreement shall only apply to actions taken by the undersigned in
his or her capacity as a shareholder of Pilgrim and, if applicable, shall not in
any way limit or affect actions the undersigned may take in his or her capacity
as a director or officer of Pilgrim.

 

6.        This Agreement shall automatically terminate upon the earlier of (i)
the favorable vote of Pilgrim’s shareholders with respect to the approval of the
Merger Agreement and the Merger, or (ii) the termination of the Merger Agreement
in accordance with its terms.

 

 

 

 

7.        Nothing contained in this Agreement shall be deemed to vest in
Hometown any direct or indirect ownership or incidence of ownership of or with
respect to any of the Pilgrim Common Stock. All rights, ownership and economic
benefits of and relating to the Pilgrim Common Stock shall remain and belong to
the applicable shareholder, and Hometown shall have no power or authority to
direct any shareholder in the voting of any of the Pilgrim Common Stock or the
performance by any shareholder of its duties or responsibilities as a
shareholder of Pilgrim, except as otherwise provided herein.

 

8.        Each of Shareholder and Hometown (i) irrevocably and unconditionally
consents to and submits itself to the exclusive jurisdiction of the Business
Litigation Session of the Superior Court of the Commonwealth of Massachusetts,
or in the event, but only in the event, that such court does not have subject
matter jurisdiction over such action or proceeding, the Superior Court of the
Commonwealth of Massachusetts or the United States District Court for the
District of Massachusetts (collectively, the “Massachusetts Courts”) in any
action or proceeding arising out of or relating to this Agreement, (ii) agrees
that all claims in respect of such action or proceeding may be heard and
determined only in any such Massachusetts Courts, and (iii) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such Massachusetts Courts. Each of Shareholder and
Hometown waives any defense or inconvenient forum to the maintenance of any
action or proceeding so brought in any such Massachusetts Courts and waives any
bond, surety or other security that might be required of any other party in any
such Massachusetts Courts with respect to such action or proceeding.

 

9.        Shareholder represents and warrants to and agrees with Hometown as
follows: (i) Shareholder has all requisite capacity and authority to enter into
and perform his or her obligations under this Agreement; (ii) this Agreement has
been duly executed and delivered by Shareholder, and assuming the due
authorization, execution and delivery by Hometown, constitutes the valid and
legally binding obligation of Shareholder enforceable against Shareholder in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles; and
(iii) the execution and delivery of this Agreement by Shareholder does not, and
the performance by Shareholder of his or her obligations and the consummation by
Shareholder of the transactions contemplated by this Agreement will not,
violate, conflict with, or constitute a default under, any agreement,
instrument, contract, or other obligation or any order, arbitration award,
judgment or decree to which Shareholder is a party or by which Shareholder is
bound, or any statute, rule, or regulation to which Shareholder is subject.

 

10.       Irrespective of negotiations among the parties or the exchanging of
drafts of this Agreement, this Agreement shall not constitute or be deemed to
evidence a contract, agreement, arrangement or understanding between the parties
hereto unless and until (a) the Merger Agreement is executed by all parties
thereto, and (b) this Agreement is executed by Shareholder and Hometown.

 

 

 

 

IN WITNESS WHEREOF, Shareholder has executed this agreement as of the date first
above written.

 

  Very truly yours,          

 

 

      Print Name

 

Accepted and agreed to as of   the date first above written:       Hometown
Financial Group, MHC   Hometown Financial Group, Inc.           Matthew S. Sosik
  President and Chief Executive Officer  

 

 

